BARRY, Judge,
dissenting with reasons.
I disagree with the majority that the plaintiff met her burden of proof. I also disagree with the handling of the lack of notice argument.
I find there was no clear refusal to perform by the defendant/appellant. The plaintiff testified she asked the defendant to complete the work. He went back to the job site once and told the plaintiff he would be back although he did not return.
I am not convinced that the plaintiff, under these circumstances, was not required to give notice of default.